Citation Nr: 0113142	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-13 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative residuals of a nasal fracture.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1982 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied service 
connection for headaches, found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for nasal fracture and 
deformity, postoperative status septo-rhinoplasty, claimed as 
breathing problems, and found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for sinusitis.  In December a hearing was 
held at the RO before C.W. Symanski, who is the Member of the 
Board rendering the final determination in this claim, and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).


REMAND

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (the Act), which made several amendments to the law 
governing VA claims, including eliminating the concept of a 
well-grounded claim and redefining the obligations of VA with 
respect to its duty to assist obligation.  The Act provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
provide a medical examination when such examination is 
necessary to make a decision on the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103A).  Because of the 
change in the law brought about by the Act, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See id., §§ 3-4 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

In the January 1999 rating decision and the April 1999 
statement of the case, the RO indicated that "[t]o justify a 
reopening of a claim on the basis of new and material 
evidence, there must be reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Although in 
the statement of the case the RO furnished the applicable 
regulation, 38 C.F.R. § 3.156, the RO did not rely on that 
regulation to explain its decision; thus, a remand is 
warranted.  The RO's attention is directed to Hodge v. West, 
155 F. 3d. 1356 (Fed. Cir. 1998), which provided for a 
reopening standard which calls for judgments as to whether 
the new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1 (1998).  Accordingly, on remand the 
RO must reconsider the veteran's claims in light of the 
definition of "new and material" found in 38 C.F.R. 
§ 3.156.  

The veteran contends that he has had frontal headaches and 
sinusitis since he underwent nasal surgery (rhinoplasty) in 
service.  He also contends that his postoperative nasal 
fracture and deformity was aggravated during his period of 
active service.  On his service entrance examination it was 
noted that he had nasal congestion and had undergone nasal 
surgery in 1977.  During service he underwent a revision 
septorhinoplasty for a nasal deformity.  Service medical 
records show that he was treated on several occasions for 
complaints of nasal congestion and difficulty breathing.  On 
his separation examination in November 1984 he responded 
"yes" to having ear, nose or throat trouble and sinusitis, 
and clinical examination showed he had moderate nasal 
congestion.  Thus, it is unclear as to whether the veteran's 
postoperative residuals of nasal fracture were aggravated by 
service, and it is also unclear whether his headaches and 
sinusitis are related to service.  On remand, the veteran 
should be scheduled for a VA examination to obtain opinions 
in these matters.  

The Board also notes that at the December 2000 hearing, the 
veteran testified that he had been treated at the Charleston 
VA medical center (VAMC) since the early to mid-1990's and 
had also been treated at the Myrtle Beach VA facility.  As VA 
treatment records are considered to be constructively of 
record, and may be relevant to the instant claim, the RO 
should obtain complete VA treatment records from both VA 
facilities cited by the veteran.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated the 
veteran for residuals of postoperative 
nasal fracture, sinusitis, and headaches, 
since 1985.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include complete 
treatment records from the Charleston 
VAMC, dating back to the early 1990s, as 
well as complete treatment records from 
the Myrtle Beach VA facility.  

2.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
the nature and probable etiology of his 
headaches and sinusitis.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination and 
the examiner should specifically note 
that the file has been reviewed.  The 
examiner should provide an opinion as to 
whether the veteran's postoperative nasal 
fracture and deformity increased in 
severity during service.  The examiner 
should also provide an opinion as to 
whether the veteran's headaches and 
sinusitis are as likely as not related to 
service or to the nasal surgery in 
service.  The complete rationale for any 
opinion(s) expressed should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  The RO should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claims for service connection 
for postoperative residuals of a nasal 
fracture and sinusitis, and may not rely 
on the definition of "material" 
established in Colvin; instead, only the 
definition of "new and material" found 
in 38 C.F.R. § 3.156 may be used.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


